Citation Nr: 1536103	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder in excess of 30 percent from December 26, 2007, and from 50 percent from June 17, 2011, to the present.

2.  Entitlement to an initial disability rating for coronary artery disease, in excess of 60 percent from October 5, 2007, in excess of 30 percent from November 28, 2007, in excess of 10 percent from November 22, 2010, and in excess of 60 percent from September 13, 2011.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to an earlier effective date, prior to April 2, 2012, for a total disability rating due to individual unemployability.

5.  Entitlement to an earlier effective date, prior to April 2, 2012, for Dependents' Educational Assistance.

6.  Entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder.


REPRESENTATION

Veteran represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008, September 2008, February 2009, October 2011, April 2013, June 2014  and October 2014 rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

In a May 2015 letter, the Veteran's attorney requested that the Board allow 90 days from that date before deciding the claims.  The Board finds that based on the AOJ's non-compliance with its April 2015 remand instructions as discussed below, remand at this time does not prejudice the Veteran. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in April 2015.  The Board instructed the AOJ to obtain treatment records, and to readjudicate the claims.  While additional records have been obtained, the AOJ has not reeducated the claims.  Therefore, remand is required to readjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to an initial disability rating for posttraumatic stress disorder in excess of 30 percent from December 26, 2007, and from 50 percent from June 17, 2011, to the present; entitlement to an initial disability rating for coronary artery disease, in excess of 60 percent from October 5, 2007, in excess of 30 percent from November 28, 2007, in excess of 10 percent from November 22, 2010, and in excess of 60 percent from September 13, 2011; entitlement to service connection for a sleep disorder; entitlement to an earlier effective date, prior to April 2, 2012, for a total disability rating due to individual unemployability; entitlement to an earlier effective date, prior to April 2, 2012, for Dependents' Educational Assistance; and entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




